Case: 11-11097     Document: 00511966496         Page: 1     Date Filed: 08/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2012
                                     No. 11-11097
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LOUIS E. GRAY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-115-1


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Louis E. Gray has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gray has filed a response. The record is insufficiently developed to
allow consideration at this time of Gray’s claim of ineffective assistance of
counsel; such a claim generally “cannot be resolved on direct appeal when the
claim has not been raised before the district court since no opportunity existed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11097   Document: 00511966496     Page: 2   Date Filed: 08/22/2012

                                 No. 11-11097

to develop the record on the merits of the allegations.”       United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Gray’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2